United States Court of Appeals
                       For the First Circuit

No. 09-1847

                  DAVID EDUARDO CASTAÑEDA-CASTILLO;
                 CARMEN JULIA DE LA CRUZ-CASTAÑEDA;
                        PIERA DINA CASTAÑEDA,

                            Petitioners,

                                   v.

                         ERIC H. HOLDER, JR.,
                   UNITED STATES ATTORNEY GENERAL,

                             Respondent.


                                 Before

                   Torruella, Ripple,* and Lipez,
                          Circuit Judges.



                          OPINION AND ORDER

                      Entered:   April 12, 2012


           Before this court is a motion for final judgment filed by

Petitioners David Eduardo Castañeda-Castillo ("Castañeda"), his

wife, and his daughter. We grant this motion over the government's

objection.    With this judgment, this court brings to an end a case

that has been pending for over eighteen years.




*   Of the Seventh Circuit, sitting by designation.